Exhibit 10.1

 

EXECUTION COPY

 

CLASS A COMMON UNIT

PURCHASE AGREEMENT

 

by and between

 

ENBRIDGE ENERGY PARTNERS, L.P.

 

and

 

ENBRIDGE ENERGY COMPANY, INC.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

ARTICLE I

DEFINITIONS

 

 

 

 

 

Section 1.01

 

Definitions

 

1

 

 

 

 

 

ARTICLE II

SALE AND PURCHASE

 

 

 

 

 

Section 2.01

 

Sale and Purchase

 

4

Section 2.02

 

Closing

 

4

Section 2.03

 

Conditions to the Closing

 

4

Section 2.04

 

Enbridge Partners’ Deliveries

 

5

Section 2.05

 

EECI’s Deliveries

 

5

 

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATED TO ENBRIDGE PARTNERS

 

 

 

 

 

Section 3.01

 

Existence

 

6

Section 3.02

 

Capitalization and Valid Issuance of Purchased Units

 

6

Section 3.03

 

Enbridge Partners SEC Documents and Financial Statements

 

7

Section 3.04

 

No Enbridge Partners Material Adverse Change

 

9

Section 3.05

 

No Conflicts

 

10

Section 3.06

 

Authority

 

10

Section 3.07

 

Investment Company Status

 

10

Section 3.08

 

Certain Fees

 

10

Section 3.09

 

Securities Act of 1933

 

10

 

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EECI

 

 

 

 

 

Section 4.01

 

Existence

 

11

Section 4.02

 

No Conflicts

 

11

Section 4.03

 

Certain Fees

 

11

Section 4.04

 

Unregistered Securities

 

11

 

 

 

 

 

ARTICLE V

MISCELLANEOUS

 

 

 

 

 

Section 5.01

 

Use of Proceeds

 

12

Section 5.02

 

Interpretation; Severability

 

13

Section 5.03

 

Survival of Representations and Warranties

 

13

Section 5.04

 

Waivers; Remedies; Amendments

 

13

Section 5.05

 

Binding Effect; Assignment

 

13

Section 5.06

 

Communications

 

14

Section 5.07

 

Entire Agreement

 

15

Section 5.08

 

Governing Law

 

15

 

i

--------------------------------------------------------------------------------


 

Section 5.09

 

Execution in Counterparts

 

15

Section 5.10

 

Termination

 

15

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

 

 

Schedule 2.05

 

Wiring Instructions

 

 

 

 

 

 

 

Schedule 3.01

 

List of Operating Subsidiaries of Enbridge Partners

 

 

 

ii

--------------------------------------------------------------------------------


 

CLASS A COMMON UNIT PURCHASE AGREEMENT

 

This CLASS A COMMON UNIT PURCHASE AGREEMENT, dated as of November 17, 2008 (this
“Agreement”), is entered into by and between ENBRIDGE ENERGY PARTNERS, L.P., a
Delaware limited partnership (“Enbridge Partners”) and ENBRIDGE ENERGY COMPANY,
INC., a Delaware corporation (“EECI”).

 

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 


ARTICLE I.


DEFINITIONS


 


SECTION 1.01          DEFINITIONS.  AS USED IN THIS AGREEMENT, AND UNLESS THE
CONTEXT REQUIRES A DIFFERENT MEANING, THE FOLLOWING TERMS HAVE THE MEANINGS
SPECIFIED IN THIS SECTION 1.01.


 

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

 

“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in New York, New York.

 

“Certification” has the meaning specified in Section 3.03(a).

 

“Class A Common Unit” has the meaning specified in the Partnership Agreement.

 

“Class B Common Unit” has the meaning specified in the Partnership Agreement.

 

“Class C Unit” has the meaning specified in the Partnership Agreement.

 

“Closing” has the meaning specified in Section 2.02.

 

“Closing Date” has the meaning specified in Section 2.02.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit” has the meaning specified in the Partnership Agreement.

 

“Companies” means Enbridge Partners, the General Partner, Enbridge Management
and the Operating Partnership, collectively.

 

“Confidential Information Memorandum” means the confidential information
memorandum dated November 13, 2008 previously provided to EECI by Enbridge
Partners.

 

--------------------------------------------------------------------------------


 

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended.

 

“Delegation of Control Agreement” has the meaning specified in the Partnership
Agreement.

 

“DGCL” means the Delaware General Corporation Law, as amended.

 

“EECI” has the meaning specified in the introductory paragraph of this
Agreement.

 

“EECI Material Adverse Effect” means any material and adverse effect on the
ability of EECI to meet its obligations and to consummate the transactions under
this Agreement.

 

“Enbridge Financial Statements” has the meaning specified in Section 3.03(c).

 

“Enbridge Management” means Enbridge Energy Management, L.L.C., a Delaware
limited liability company.

 

“Enbridge Management LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of Enbridge Management dated as of October 17, 2002.

 

“Enbridge Material Adverse Effect” means any material and adverse effect on
(a) the financial position, prospects, results of operations or business of
Enbridge Partners and the Operating Subsidiaries (taken as a whole), (b) the
ability of Enbridge Partners and the Operating Subsidiaries (taken as a whole)
to carry out their business as such business is conducted as of the date hereof
or (c) the ability of Enbridge Partners to meet its obligations and to
consummate the transactions under this Agreement.

 

“Enbridge Partners” has the meaning specified in the introductory paragraph of
this Agreement.

 

“Enbridge Partners SEC Documents” has the meaning specified in Section 3.03(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Exchange Act Filings” means the periodic and current reports of a Person filed
with the Commission under the Exchange Act.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“General Partner” means EECI, in its capacity as the general partner of Enbridge
Partners.

 

“Governmental Authority” means, with respect to a particular Person, the
country, state, county, city and political subdivisions in which such Person or
such Person’s Property is located

 

2

--------------------------------------------------------------------------------


 

or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them that exercises valid jurisdiction over any such
Person or such Person’s Property.  Unless otherwise specified, all references to
Governmental Authority herein with respect to Enbridge Partners mean a
Governmental Authority having jurisdiction over Enbridge Partners, the Operating
Subsidiaries or any of their respective Properties.

 

“GP Interest” has the meaning specified in Section 3.02(a).

 

“I-Unit” has the meaning specified in the Partnership Agreement.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, and the rules and regulations of the Commission promulgated
thereunder.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation or common
law.

 

“Lien” means any lien, encumbrance, security interest, equity, charge or other
interest in Property securing an obligation owed to, or a claim by, a Person
other than the owner of the Property, whether such interest is based on the
common law, statute or contract, and whether such obligation or claim is fixed
or contingent, and including but not limited to the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

 

“Listed Shares” has the meaning specified in the Enbridge Management LLC
Agreement.

 

“NYSE” means the New York Stock Exchange.

 

“Operating Partnership” means Enbridge Energy, Limited Partnership, a Delaware
limited partnership.

 

“Operating Subsidiaries” means the subsidiaries of Enbridge Partners listed on
Schedule 3.01 hereto.

 

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of Enbridge Partners, dated as of August 15, 2006, as
amended by Amendment No. 1 dated December 28, 2007 and Amendment No. 2 dated
August 6, 2008.

 

“Permits” means, with respect to Enbridge Partners or any of the Operating
Subsidiaries, any licenses, permits, variances, consents, authorizations,
waivers, grants, franchises, concessions, exemptions, orders, registrations and
approvals of Governmental Authorities or other Persons necessary for the
ownership, leasing, operation, occupancy and use of its Properties and the
conduct of its businesses as currently conducted.

 

3

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Purchase Price” means the aggregate purchase price of the Purchased Units.

 

“Purchased Units” has the meaning specified in Section 2.01.

 

“Representatives” of any Person means the officers, directors, employees,
agents, counsel, accountants, investment bankers and other representatives of
such Person.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“SOX” has the meaning specified in Section 3.03(a).

 

“Voting Shares” has the meaning specified in the Enbridge Management LLC
Agreement.

 


ARTICLE II.


SALE AND PURCHASE


 


SECTION 2.01          SALE AND PURCHASE.  UPON THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AT THE CLOSING, ENBRIDGE PARTNERS HEREBY AGREES TO ISSUE AND SELL TO
EECI, AND EECI HEREBY AGREES TO PURCHASE FROM ENBRIDGE PARTNERS, 16,250,000
CLASS A COMMON UNITS (THE “PURCHASED UNITS”) AT A PRICE PER UNIT OF $30.76.


 


SECTION 2.02          CLOSING.  UPON THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE CONSUMMATION OF THE SALE AND PURCHASE OF THE PURCHASED UNITS HEREUNDER (THE
“CLOSING”) SHALL TAKE PLACE ON DECEMBER 4, 2008 (THE “CLOSING DATE”), AT THE
OFFICES OF VINSON & ELKINS L.L.P., 1001 FANNIN STREET, 2500 FIRST CITY TOWER,
HOUSTON, TEXAS 77002.


 


SECTION 2.03          CONDITIONS TO THE CLOSING.


 


(A)           MUTUAL CONDITIONS.  THE RESPECTIVE OBLIGATION OF EACH PARTY TO
CONSUMMATE THE PURCHASE AND SALE OF THE PURCHASED UNITS SHALL BE SUBJECT TO THE
SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS
(ANY OR ALL OF WHICH MAY BE WAIVED BY A PARTICULAR PARTY ON BEHALF OF ITSELF IN
WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY APPLICABLE LAW):


 

(I)        NO STATUTE, RULE, ORDER, DECREE OR REGULATION SHALL HAVE BEEN ENACTED
OR PROMULGATED, AND NO ACTION SHALL HAVE BEEN TAKEN, BY OR BEFORE ANY
GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT TEMPORARILY, PRELIMINARILY
OR PERMANENTLY RESTRAINS, PRECLUDES, ENJOINS OR OTHERWISE PROHIBITS THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR MAKES THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL; AND

 

4

--------------------------------------------------------------------------------


 

(II)       THERE SHALL NOT BE PENDING ANY SUIT, ACTION OR PROCEEDING BY OR
BEFORE ANY GOVERNMENTAL AUTHORITY SEEKING TO RESTRAIN, PRECLUDE, ENJOIN OR
PROHIBIT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


(B)           EECI’S CONDITIONS.  THE OBLIGATION OF EECI TO CONSUMMATE THE
PURCHASE OF THE PURCHASED UNITS SHALL BE SUBJECT TO THE SATISFACTION ON OR PRIOR
TO THE CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS (ANY OR ALL OF WHICH MAY
BE WAIVED BY EECI, ON BEHALF OF ITSELF IN WRITING, IN WHOLE OR IN PART, TO THE
EXTENT PERMITTED BY APPLICABLE LAW):


 

(I)        (A) THE REPRESENTATIONS AND WARRANTIES OF ENBRIDGE PARTNERS CONTAINED
IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE
CLOSING DATE (EXCEPT TO THE EXTENT EXPRESSLY MADE AS OF AN EARLIER DATE, IN
WHICH CASE AS OF SUCH DATE) AND (B) ENBRIDGE PARTNERS SHALL HAVE PERFORMED IN
ALL MATERIAL RESPECTS ALL OF ITS AGREEMENTS AND COVENANTS TO BE PERFORMED PRIOR
TO THE CLOSING;

 

(II)       THE CLASS A COMMON UNITS COMPRISING THE PURCHASED UNITS SHALL HAVE
BEEN APPROVED FOR LISTING ON THE NYSE, SUBJECT TO NOTICE OF FINAL ISSUANCE; AND

 

(III)      ENBRIDGE PARTNERS SHALL HAVE DELIVERED, OR CAUSED TO BE DELIVERED, TO
EECI AT THE CLOSING THE CLOSING DELIVERABLES DESCRIBED BELOW IN SECTION 2.04.

 


(C)           ENBRIDGE PARTNER’S CONDITIONS.  THE OBLIGATION OF ENBRIDGE
PARTNERS TO CONSUMMATE THE SALE THE PURCHASED UNITS TO EECI SHALL BE SUBJECT TO
THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS
(WHICH MAY BE WAIVED BY ENBRIDGE PARTNERS IN WRITING, IN WHOLE OR IN PART, TO
THE EXTENT PERMITTED BY APPLICABLE LAW):


 

(I)        (A) THE REPRESENTATIONS AND WARRANTIES OF EECI CONTAINED IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING
DATE (EXCEPT TO THE EXTENT EXPRESSLY MADE AS OF AN EARLIER DATE, IN WHICH CASE
AS OF SUCH DATE) AND (B) EECI SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL
OF ITS AGREEMENTS AND COVENANTS TO BE PERFORMED PRIOR TO THE CLOSING; AND

 

(II)       EECI SHALL HAVE DELIVERED, OR CAUSED TO BE DELIVERED, TO ENBRIDGE
PARTNERS AT THE CLOSING THE CLOSING DELIVERABLES DESCRIBED BELOW IN
SECTION 2.05.

 


SECTION 2.04          ENBRIDGE PARTNERS’ DELIVERIES.  AT THE CLOSING, ENBRIDGE
PARTNERS WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EECI:


 


(A)           A CERTIFICATE ISSUED IN THE NAME OF EECI REPRESENTING THE
PURCHASED UNITS; AND


 


(B)           A CROSS-RECEIPT EXECUTED BY ENBRIDGE PARTNERS CERTIFYING THAT IT
HAS RECEIVED A WIRE TRANSFER AS OF THE CLOSING DATE IN AN AMOUNT EQUAL TO THE
PURCHASE PRICE.


 


SECTION 2.05          EECI’S DELIVERIES.  AT THE CLOSING, EECI WILL DELIVER, OR
CAUSE TO BE DELIVERED, TO ENBRIDGE PARTNERS:


 


(A)           PAYMENT OF THE PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE ACCOUNT DESIGNATED BY ENBRIDGE PARTNERS ON SCHEDULE 2.05;
AND

 

5

--------------------------------------------------------------------------------


 


(B)           A CROSS-RECEIPT EXECUTED BY EECI CERTIFYING THAT IT HAS RECEIVED A
CERTIFICATE ISSUED IN THE NAME OF EECI REPRESENTING THE PURCHASED UNITS AS OF
THE CLOSING DATE.


 


ARTICLE III.


REPRESENTATIONS AND WARRANTIES RELATED TO ENBRIDGE PARTNERS


 

Enbridge Partners represents and warrants to EECI as follows:

 


SECTION 3.01          EXISTENCE.


 


(A)           ENBRIDGE PARTNERS HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS
A LIMITED PARTNERSHIP IN GOOD STANDING UNDER THE DELAWARE LP ACT, WITH ALL
REQUISITE LIMITED PARTNERSHIP POWER AND AUTHORITY TO OWN OR LEASE ITS PROPERTIES
AND TO CONDUCT ITS BUSINESS AS DESCRIBED IN ENBRIDGE PARTNERS’ EXCHANGE ACT
FILINGS.  ENBRIDGE PARTNERS, DIRECTLY OR INDIRECTLY, OWNS THE PERCENTAGE OF THE
EQUITY INTERESTS OF EACH OF THE OPERATING SUBSIDIARIES SET FORTH ON
SCHEDULE 3.01, FREE AND CLEAR OF ANY LIEN EXCEPT FOR SUCH LIENS AS ARE NOT
INDIVIDUALLY OR IN THE AGGREGATE, MATERIAL TO THE OWNERSHIP OF SUCH INTEREST. 
EACH OF THE OPERATING SUBSIDIARIES HAS BEEN DULY ORGANIZED AND IS VALIDLY
EXISTING AS A CORPORATION, LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP, AS
THE CASE MAY BE, IN GOOD STANDING UNDER THE LAWS OF ITS RESPECTIVE JURISDICTION
OF INCORPORATION OR ORGANIZATION SET FORTH ON SCHEDULE 3.01, WITH ALL REQUISITE
CORPORATE, LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP, AS THE CASE MAY BE,
POWER AND AUTHORITY TO OWN OR LEASE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS
AS DESCRIBED IN ENBRIDGE PARTNERS’ EXCHANGE ACT FILINGS.


 


(B)           THE GENERAL PARTNER HAS BEEN DULY INCORPORATED AND IS VALIDLY
EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE, WITH ALL REQUISITE CORPORATE POWER AND AUTHORITY TO OWN OR LEASE ITS
PROPERTIES, TO CONDUCT ITS BUSINESS AS DESCRIBED IN ENBRIDGE PARTNERS’ EXCHANGE
ACT FILINGS AND TO ACT AS A GENERAL PARTNER OF ENBRIDGE PARTNERS.  THE GENERAL
PARTNER OWNS ALL OF THE OUTSTANDING VOTING SHARES FREE AND CLEAR OF ANY LIEN
EXCEPT FOR SUCH LIENS AS ARE NOT INDIVIDUALLY OR IN THE AGGREGATE, MATERIAL TO
THE OWNERSHIP OF SUCH SHARES.  THE GENERAL PARTNER IS THE SOLE GENERAL PARTNER
OF ENBRIDGE PARTNERS; PROVIDED, HOWEVER, THAT, EXCEPT AS SET FORTH IN THE
PARTNERSHIP AGREEMENT OR THE DELEGATION OF CONTROL AGREEMENT, THE GENERAL
PARTNER HAS DELEGATED ALL OF ITS POWER TO MANAGE AND CONTROL THE BUSINESS AND
AFFAIRS OF ENBRIDGE PARTNERS TO ENBRIDGE MANAGEMENT.


 


(C)           ENBRIDGE MANAGEMENT HAS BEEN DULY ORGANIZED AND IS VALIDLY
EXISTING AS A LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE, WITH ALL REQUISITE LIMITED LIABILITY COMPANY POWER AND
AUTHORITY TO OWN OR LEASE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS
DESCRIBED IN ENBRIDGE MANAGEMENT’S EXCHANGE ACT FILINGS.


 


SECTION 3.02          CAPITALIZATION AND VALID ISSUANCE OF PURCHASED UNITS.


 


(A)           THE EQUITY CAPITALIZATION OF ENBRIDGE PARTNERS AS OF THE DATE OF
THIS AGREEMENT CONSISTS OF (I) 59,838,834 CLASS A COMMON UNITS, (II) 3,912,750
CLASS B COMMON UNITS, ALL OF WHICH CLASS B COMMON UNITS ARE OWNED OF RECORD AND
BENEFICIALLY BY THE GENERAL PARTNER, (III) 19,688,968.560060 CLASS C UNITS,
(IV) 14,763,054.713389 I-UNITS, ALL OF WHICH ARE OWNED OF RECORD AND
BENEFICIALLY BY ENBRIDGE MANAGEMENT, AND (IV) A 2% GENERAL PARTNER INTEREST,
WHICH IS OWNED OF RECORD AND BENEFICIALLY BY THE GENERAL PARTNER (THE “GP
INTEREST”).  THE CLASS

 

6

--------------------------------------------------------------------------------


 


A COMMON UNITS, CLASS B COMMON UNITS, CLASS C UNITS AND I-UNITS OF ENBRIDGE
PARTNERS HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE
PARTNERSHIP AGREEMENT AND ARE FULLY PAID (TO THE EXTENT REQUIRED UNDER THE
PARTNERSHIP AGREEMENT) AND NON-ASSESSABLE (EXCEPT AS SUCH NON-ASSESSABILITY MAY
BE AFFECTED BY SECTIONS 17-303, 17-607 AND 17-804 OF THE DELAWARE LP ACT).  THE
GP INTEREST HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE
PARTNERSHIP AGREEMENT.


 


(B)           THE CAPITALIZATION OF ENBRIDGE MANAGEMENT AS OF THE DATE OF THIS
AGREEMENT CONSISTS OF 14,763,053.073063 LISTED SHARES AND 1.640326 VOTING
SHARES, WHICH VOTING SHARES ARE OWNED OF RECORD AND BENEFICIALLY BY THE GENERAL
PARTNER.  THE VOTING SHARES AND LISTED SHARES OF ENBRIDGE MANAGEMENT HAVE BEEN
DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE ENBRIDGE MANAGEMENT
LLC AGREEMENT, AND ARE FULLY PAID (TO THE EXTENT REQUIRED UNDER THE ENBRIDGE
MANAGEMENT LLC AGREEMENT) AND NON-ASSESSABLE (EXCEPT AS SUCH NON-ASSESSABILITY
MAY BE AFFECTED BY SECTIONS 18-607 AND 18-804 OF THE DELAWARE LLC ACT).


 


(C)           THE PURCHASED UNITS AND THE LIMITED PARTNER INTERESTS REPRESENTED
THEREBY HAVE BEEN DULY AUTHORIZED BY THE PARTNERSHIP AGREEMENT AND, WHEN ISSUED,
DELIVERED AND PAID FOR IN ACCORDANCE WITH THIS AGREEMENT, WILL BE VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE (EXCEPT AS SUCH NON-ASSESSABILITY MAY BE
AFFECTED BY SECTIONS 17-303, 17-607 AND 17-804 OF THE DELAWARE LP ACT) AND FREE
OF ANY PREEMPTIVE OR SIMILAR RIGHTS (EXCEPT AS SET FORTH IN SECTION 4.4(C) OF
THE PARTNERSHIP AGREEMENT), AND EECI WILL ACQUIRE ITS PURCHASED UNITS FREE AND
CLEAR OF ANY LIENS AND RESTRICTIONS ON TRANSFER, OTHER THAN (I) RESTRICTIONS ON
TRANSFER UNDER THE PARTNERSHIP AGREEMENT OR THIS AGREEMENT AND UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS AND (II) SUCH LIENS AS ARE
CREATED BY OR ARISING THROUGH EECI.


 


(D)           EXCEPT FOR PURCHASED UNITS TO BE ISSUED AND SOLD PURSUANT TO THIS
AGREEMENT, ANY I-UNITS TO BE ISSUED PURSUANT TO SECTION 5.10 OF THE PARTNERSHIP
AGREEMENT OR CLASS C UNITS TO BE ISSUED PURSUANT TO SECTION 5.11 OF THE
PARTNERSHIP AGREEMENT AND THE CLASS A COMMON UNITS TO BE ISSUED UPON CONVERSION
OF THE CLASS C UNITS, THERE ARE NO OUTSTANDING OR AUTHORIZED (I) OPTIONS,
WARRANTS, PREEMPTIVE RIGHTS, SUBSCRIPTIONS, CALLS, OR OTHER RIGHTS, CONVERTIBLE
OR EXCHANGEABLE SECURITIES, AGREEMENTS, CLAIMS OR COMMITMENTS OF ANY CHARACTER
OBLIGATING ENBRIDGE PARTNERS TO ISSUE, TRANSFER OR SELL ANY PARTNERSHIP
INTERESTS OR OTHER EQUITY INTEREST IN ENBRIDGE PARTNERS OR SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH PARTNERSHIP INTERESTS,
(II) OBLIGATIONS OF ENBRIDGE PARTNERS TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE
ANY PARTNERSHIP INTERESTS OR EQUITY INTERESTS OF ENBRIDGE PARTNERS OR ANY SUCH
SECURITIES OR AGREEMENTS LISTED IN CLAUSE (I) OF THIS SENTENCE OR (III) VOTING
TRUSTS OR SIMILAR AGREEMENTS TO WHICH ENBRIDGE PARTNERS IS A PARTY WITH RESPECT
TO THE VOTING OF THE EQUITY INTERESTS OF ENBRIDGE PARTNERS.


 


SECTION 3.03          ENBRIDGE PARTNERS SEC DOCUMENTS AND FINANCIAL STATEMENTS.


 


(A)           SINCE JANUARY 1, 2008, ENBRIDGE PARTNERS HAS TIMELY FILED WITH OR
SUBMITTED TO THE COMMISSION ALL FORMS, REGISTRATION STATEMENTS, REPORTS
(INCLUDING CURRENT REPORTS ON FORM 8-K DOCUMENTS) AND SCHEDULES REQUIRED TO BE
FILED OR SUBMITTED BY IT UNDER THE EXCHANGE ACT.  EXCEPT TO THE EXTENT AVAILABLE
IN FULL WITHOUT REDACTION ON THE COMMISSION’S WEB SITE THROUGH THE “ELECTRONIC
DATA GATHERING, ANALYSIS AND RETRIEVAL SYSTEM (EDGAR)” TWO BUSINESS DAYS PRIOR
TO THE DATE OF THIS AGREEMENT, ENBRIDGE PARTNERS HAS DELIVERED TO EECI COPIES IN
THE FORM FILED WITH OR SUBMITTED TO THE COMMISSION (INCLUDING THE FULL TEXT OF
ANY DOCUMENT FILED SUBJECT TO A

 

7

--------------------------------------------------------------------------------


 


REQUEST FOR CONFIDENTIAL TREATMENT) OF ALL OF THE FOLLOWING:  (I) ENBRIDGE
PARTNERS’ ANNUAL REPORT ON FORM 10-K FOR CALENDAR 2007, (II) ENBRIDGE PARTNERS’
QUARTERLY REPORTS ON FORM 10-Q FOR THE FIRST, SECOND AND THIRD QUARTERS IN
CALENDAR 2008, (III) ENBRIDGE PARTNERS’ CURRENT REPORTS ON FORM 8-K FILED SINCE
JANUARY 1, 2008, (IV) ALL OTHER FORMS, REPORTS, REGISTRATION STATEMENTS AND
OTHER DOCUMENTS FILED OR SUBMITTED BY ENBRIDGE PARTNERS WITH THE COMMISSION
SINCE JANUARY 1, 2008, (THE FORMS, REPORTS, REGISTRATION STATEMENTS AND OTHER
DOCUMENTS REFERRED TO IN CLAUSES (I), (II), (III) AND (IV) ABOVE, WHETHER OR NOT
AVAILABLE THROUGH EDGAR, ARE, COLLECTIVELY, THE “ENBRIDGE PARTNERS SEC
DOCUMENTS,”), (V) ALL CERTIFICATIONS AND STATEMENTS REQUIRED BY RULES 13A-14
AND 15D-14 UNDER THE EXCHANGE ACT AND SECTIONS 302 AND 906 OF THE SARBANES-OXLEY
ACT OF 2002 (“SOX”), AND THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED
THEREUNDER, WITH RESPECT TO ANY REPORT REFERRED TO IN CLAUSE (I) OR
(II) (COLLECTIVELY, THE “CERTIFICATIONS”), AND (VI) ALL COMMENT LETTERS RECEIVED
BY ENBRIDGE PARTNERS FROM THE STAFF OF THE COMMISSION SINCE JANUARY 1, 2008 AND
ALL RESPONSES TO SUCH COMMENT LETTERS BY OR ON BEHALF OF ENBRIDGE PARTNERS.  TO
ENBRIDGE PARTNERS’ KNOWLEDGE, EXCEPT AS DISCLOSED IN THE ENBRIDGE PARTNERS SEC
DOCUMENTS, EACH DIRECTOR AND OFFICER (AS DEFINED IN RULE 16A-1(F) UNDER THE
EXCHANGE ACT) OF ENBRIDGE PARTNERS HAS FILED WITH, OR AS THE CASE MAY BE
SUBMITTED TO, THE COMMISSION ON A TIMELY BASIS ALL STATEMENTS REQUIRED BY
SECTION 16(A) OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS THEREUNDER SINCE
JANUARY 1, 2008.  NO SUBSIDIARY OF ENBRIDGE PARTNERS IS, OR SINCE JANUARY 1,
2008 HAS BEEN, REQUIRED TO FILE OR SUBMIT ANY FORM, REPORT, REGISTRATION
STATEMENT OR OTHER DOCUMENT WITH THE COMMISSION.


 


(B)           EACH OF THE ENBRIDGE PARTNERS SEC DOCUMENTS (I) AS OF THE DATE OF
THE FILING OF SUCH REPORT (OR IN THE CASE OF REGISTRATION STATEMENTS, SOLELY ON
THE DATES OF EFFECTIVENESS), COMPLIED WITH THE REQUIREMENTS OF THE SECURITIES
ACT AND THE EXCHANGE ACT, AS THE CASE MAY BE, AND SOX, INCLUDING IN EACH CASE,
THE RULES AND REGULATIONS THEREUNDER AND (II) AS OF ITS FILING DATE (OR, IF
AMENDED OR SUPERSEDED BY A SUBSEQUENT FILING PRIOR TO THE DATE HEREOF, ON THE
DATE OF SUCH FILING) DID NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE CERTIFICATIONS COMPLIED WITH
RULES 13A-14 AND 15D-14 UNDER THE EXCHANGE ACT AND SECTIONS 302 AND 906 OF SOX,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND THE STATEMENTS
CONTAINED IN THE CERTIFICATIONS WERE TRUE AND CORRECT AS OF THE DATE OF THE
FILING THEREOF.  ENBRIDGE PARTNERS IS, AND SINCE JANUARY 1, 2008, HAS BEEN, IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE LISTING AND CORPORATE
GOVERNANCE RULES AND REGULATIONS OF THE NYSE.  SINCE JANUARY 1, 2008, NEITHER
ENBRIDGE PARTNERS NOR ANY OF ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF ENBRIDGE
PARTNERS, ANY DIRECTOR, EXECUTIVE OFFICER, AUDITOR OR ACCOUNTANT OF ENBRIDGE
PARTNERS OR ANY OF ITS SUBSIDIARIES HAS RECEIVED OR HAS OTHERWISE HAD OR
OBTAINED KNOWLEDGE OF ANY WRITTEN COMPLAINT, ALLEGATION, ASSERTION OR CLAIM
REGARDING THE ACCOUNTING OR AUDITING PRACTICES, PROCEDURES, METHODOLOGIES OR
METHODS OF ENBRIDGE PARTNERS OR ANY OF ITS SUBSIDIARIES OR THEIR INTERNAL
CONTROL OVER FINANCIAL REPORTING, INCLUDING ANY COMPLAINT, ALLEGATION, ASSERTION
OR CLAIM THAT ENBRIDGE PARTNERS OR ANY OF ITS SUBSIDIARIES HAS ENGAGED IN
QUESTIONABLE ACCOUNTING OR AUDITING PRACTICES.  ENBRIDGE PARTNERS HAS
IMPLEMENTED AND MAINTAINS A SYSTEM OF INTERNAL CONTROL OVER FINANCIAL REPORTING
(AS DEFINED IN RULES 13A-15(F) AND 15D-15(F) UNDER THE EXCHANGE ACT) SUFFICIENT
TO PROVIDE REASONABLE ASSURANCE REGARDING THE RELIABILITY OF FINANCIAL REPORTING
AND THE PREPARATION OF FINANCIAL STATEMENTS FOR EXTERNAL PURPOSES IN ACCORDANCE
WITH GAAP, INCLUDING, WITHOUT LIMITATION, THAT (I) TRANSACTIONS ARE EXECUTED IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS,
(II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN

 

8

--------------------------------------------------------------------------------


 


CONFORMITY WITH GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION, AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.  SINCE JANUARY 1, 2008, THERE HAVE NOT BEEN ANY
CHANGES IN ENBRIDGE PARTNERS’ INTERNAL CONTROL OVER FINANCIAL REPORTING THAT
HAVE MATERIALLY AFFECTED, OR ARE REASONABLY LIKELY TO MATERIALLY AFFECT,
ENBRIDGE PARTNERS INTERNAL CONTROLS OVER FINANCIAL REPORTING.  ALL SIGNIFICANT
DEFICIENCIES AND MATERIAL WEAKNESSES IN THE DESIGN OR OPERATION OF ENBRIDGE
PARTNERS’ INTERNAL CONTROL OVER FINANCIAL REPORTING THAT ARE REASONABLY LIKELY
TO ADVERSELY AFFECT ENBRIDGE PARTNERS’ ABILITY TO RECORD, PROCESS, SUMMARIZE AND
REPORT FINANCIAL INFORMATION HAVE BEEN DISCLOSED TO ENBRIDGE PARTNERS’ OUTSIDE
AUDITORS AND TO THE APPROPRIATE AUDIT COMMITTEE.  THERE HAS NOT BEEN ANY FRAUD,
WHETHER OR NOT MATERIAL, THAT INVOLVES (X) MANAGEMENT OR OTHER EMPLOYEES WHO
HAVE A SIGNIFICANT ROLE IN ENBRIDGE PARTNERS’ INTERNAL CONTROL OVER FINANCIAL
REPORTING AND (Y) THE APPLICABLE PROVISIONS OF SOX.


 


(C)           THE HISTORICAL FINANCIAL STATEMENTS, TOGETHER WITH RELATED
SCHEDULES AND NOTES, INCLUDED IN THE ENBRIDGE PARTNERS SEC DOCUMENTS (AND ANY
AMENDMENT OR SUPPLEMENT THERETO) (THE “ENBRIDGE FINANCIAL STATEMENTS”), PRESENT
FAIRLY THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND CHANGES IN
FINANCIAL POSITION OF ENBRIDGE PARTNERS ON THE BASIS STATED IN THE ENBRIDGE
PARTNERS SEC DOCUMENTS AT THE RESPECTIVE DATES OR FOR THE RESPECTIVE PERIODS TO
WHICH THEY APPLY; SUCH STATEMENTS AND RELATED SCHEDULES AND NOTES COMPLY AS TO
FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE ACCOUNTING REQUIREMENTS OF THE
SECURITIES ACT AND THE EXCHANGE ACT, AND HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS INVOLVED, EXCEPT AS DISCLOSED
THEREIN; AND THE OTHER SUMMARY AND SELECTED FINANCIAL AND STATISTICAL
INFORMATION AND DATA INCLUDED IN THE ENBRIDGE PARTNERS SEC DOCUMENTS (AND ANY
AMENDMENT OR SUPPLEMENT THERETO) ARE ACCURATELY PRESENTED AND PREPARED ON A
BASIS CONSISTENT WITH SUCH FINANCIAL STATEMENTS AND THE BOOKS AND RECORDS OF
ENBRIDGE PARTNERS.  THERE ARE NO FINANCIAL STATEMENTS (HISTORICAL OR PRO FORMA)
THAT ARE REQUIRED TO BE INCLUDED IN THE ENBRIDGE PARTNERS SEC DOCUMENTS THAT ARE
NOT INCLUDED AS REQUIRED; AND ENBRIDGE PARTNERS AND THE OPERATING SUBSIDIARIES
DO NOT HAVE ANY MATERIAL LIABILITIES OR OBLIGATIONS, DIRECT OR CONTINGENT
(INCLUDING ANY OFF-BALANCE SHEET OBLIGATIONS) THAT ARE NOT DISCLOSED IN THE
ENBRIDGE PARTNERS SEC DOCUMENTS.


 


(D)           THE ACCOUNTANTS, PRICEWATERHOUSECOOPERS LLP, WHO HAVE CERTIFIED
THE FINANCIAL STATEMENTS INCLUDED IN THE ENBRIDGE PARTNERS SEC DOCUMENTS (OR ANY
AMENDMENT OR SUPPLEMENT THERETO), ARE AN INDEPENDENT REGISTERED PUBLIC
ACCOUNTING FIRM WITHIN THE MEANING OF THE EXCHANGE ACT.


 


SECTION 3.04          NO ENBRIDGE PARTNERS MATERIAL ADVERSE CHANGE.  SINCE
JANUARY 1, 2008, ENBRIDGE PARTNERS HAS CONDUCTED ITS BUSINESSES IN THE ORDINARY
COURSE, CONSISTENT WITH PAST PRACTICE, AND THERE HAS BEEN NO (A) CHANGE, EVENT,
OCCURRENCE, EFFECT, FACT, CIRCUMSTANCE OR CONDITION THAT HAS HAD OR WOULD BE
REASONABLY LIKELY TO HAVE AN ENBRIDGE MATERIAL ADVERSE EFFECT, (B) ACQUISITION
OR DISPOSITION OF ANY MATERIAL ASSET BY ENBRIDGE PARTNERS OR ANY CONTRACT OR
ARRANGEMENT THEREFOR, OTHERWISE THAN FOR FAIR VALUE IN THE ORDINARY COURSE OF
BUSINESS, (C) MATERIAL CHANGE IN ENBRIDGE PARTNERS’ ACCOUNTING PRINCIPLES,
PRACTICES OR METHODS OR (D) EXCEPT FOR THE AUTOMATIC INCREASE IN THE NUMBER OF
I-UNITS AND CLASS C UNITS OUTSTANDING IN CONNECTION WITH THE REGULAR CASH
DISTRIBUTION BY ENBRIDGE PARTNERS ON ITS COMMON UNITS FOR THE THIRD QUARTER OF
2008, ISSUANCE OF ANY SECURITIES OR INCURRENCE OF MATERIAL INDEBTEDNESS BY
ENBRIDGE PARTNERS;

 

9

--------------------------------------------------------------------------------


 


EXCEPT, IN THE CASE OF EACH OF CLAUSES (A), (B), (C) AND (D), AS SET FORTH IN OR
CONTEMPLATED BY THE ENBRIDGE PARTNERS SEC DOCUMENTS FILED WITH THE COMMISSION ON
OR PRIOR TO THE DATE HEREOF OR THE CONFIDENTIAL INFORMATION MEMORANDUM.


 


SECTION 3.05          NO CONFLICTS.  NEITHER THE OFFER, SALE OR DELIVERY OF THE
PURCHASED UNITS TO EECI, THE EXECUTION, DELIVERY OR PERFORMANCE BY ENBRIDGE
PARTNERS OF THIS AGREEMENT, COMPLIANCE BY ENBRIDGE PARTNERS WITH THE PROVISIONS
HEREOF, NOR CONSUMMATION BY ENBRIDGE PARTNERS OF THE TRANSACTIONS CONTEMPLATED
HEREBY CONSTITUTES A BREACH OF, OR A DEFAULT UNDER, THE PARTNERSHIP AGREEMENT OR
ANY CONTRACT, INDENTURE, MORTGAGE, DEED OF TRUST, LOAN OR CREDIT AGREEMENT,
NOTE, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH ANY OF THE COMPANIES IS A
PARTY OR BY WHICH ANY OF THEM MAY BE BOUND OR TO WHICH ANY OF THEIR RESPECTIVE
PROPERTIES IS SUBJECT, NOR WILL ANY SUCH ACTION RESULT IN ANY VIOLATION OF ANY
EXISTING LAW (ASSUMING COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY OTHER JURISDICTION) TO WHICH ENBRIDGE
PARTNERS OR ITS PROPERTIES ARE SUBJECT, EXCLUDING IN EACH CASE ANY BREACHES,
DEFAULTS OR VIOLATIONS THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE AN
ENBRIDGE MATERIAL ADVERSE EFFECT.


 


SECTION 3.06          AUTHORITY.  ENBRIDGE PARTNERS HAS ALL REQUISITE LIMITED
PARTNERSHIP POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION AND DELIVERY OF,
AND THE PERFORMANCE BY ENBRIDGE PARTNERS OF ITS OBLIGATIONS UNDER THIS AGREEMENT
HAS BEEN DULY AND VALIDLY AUTHORIZED BY ENBRIDGE PARTNERS, AND THIS AGREEMENT
HAVE BEEN DULY EXECUTED AND DELIVERED BY ENBRIDGE PARTNERS AND CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF ENBRIDGE PARTNERS, ENFORCEABLE AGAINST
ENBRIDGE PARTNERS IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER AND SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL PRINCIPLES OF EQUITY.  NO
APPROVAL FROM THE HOLDERS OF COMMON UNITS OR I-UNITS IS REQUIRED BY ANY LAW,
RULE OR REGULATION (INCLUDING, WITHOUT LIMITATION, THE RULES OF THE NYSE) IN
CONNECTION WITH ENBRIDGE PARTNERS’ ISSUANCE AND SALE OF THE PURCHASED UNITS TO
EECI PURSUANT TO THIS AGREEMENT.


 


SECTION 3.07          INVESTMENT COMPANY STATUS.  NONE OF ENBRIDGE PARTNERS OR
THE OPERATING SUBSIDIARIES IS (OR WILL BE AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY) AN “INVESTMENT COMPANY” AS THAT TERM IS
DEFINED IN THE INVESTMENT COMPANY ACT, OR REQUIRED TO REGISTER AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT.


 


SECTION 3.08          CERTAIN FEES.  NO FEES OR COMMISSIONS ARE OR WILL BE
PAYABLE BY ENBRIDGE PARTNERS TO BROKERS, FINDERS, OR INVESTMENT BANKERS WITH
RESPECT TO THE SALE OF ANY OF THE PURCHASED UNITS TO EECI OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FOR WHICH EECI COULD BE LIABLE
(OTHER THAN AS A RESULT OF ITS STATUS AS GENERAL PARTNER OF ENBRIDGE PARTNERS). 
ENBRIDGE PARTNERS AGREES THAT IT WILL INDEMNIFY AND HOLD HARMLESS EECI FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, OR LIABILITIES FOR BROKER’S, FINDER’S,
PLACEMENT OR OTHER SIMILAR FEES OR COMMISSIONS ARISING THROUGH ENBRIDGE PARTNERS
OR ALLEGED TO HAVE ARISEN THROUGH ENBRIDGE PARTNERS IN CONNECTION WITH THE SALE
OF THE PURCHASED UNITS TO EECI OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 3.09          SECURITIES ACT OF 1933.  ENBRIDGE PARTNERS HAS COMPLIED
AND WILL COMPLY WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS IN
CONNECTION WITH THE OFFER, ISSUANCE AND

 

10

--------------------------------------------------------------------------------


 


SALE OF THE CLASS A COMMON UNITS TO EECI.  NEITHER ENBRIDGE PARTNERS NOR ANYONE
ACTING ON ITS BEHALF HAS OR WILL SELL, OFFER TO SELL OR SOLICIT OFFERS TO BUY
CLASS A COMMON UNITS, OR SOLICIT OFFERS WITH RESPECT THERETO FROM, OR ENTER INTO
ANY PRELIMINARY CONVERSATIONS OR NEGOTIATIONS RELATING THERETO WITH, ANY PERSON,
SO AS TO BRING THE ISSUANCE AND SALE OF CLASS A COMMON UNITS TO EECI PURSUANT TO
THIS AGREEMENT UNDER THE REGISTRATION PROVISIONS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.


 


ARTICLE IV.


REPRESENTATIONS AND WARRANTIES OF EECI


 

EECI represents and warrants to Enbridge Partners that:

 


SECTION 4.01          EXISTENCE.  EECI (A) IS DULY INCORPORATED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND
(B) HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY, AND HAS ALL GOVERNMENTAL
LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO EXECUTE AND DELIVER THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 4.02          NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
EECI OF THIS AGREEMENT AND COMPLIANCE BY EECI WITH THE TERMS AND PROVISIONS
HEREOF, AND THE PURCHASE OF THE PURCHASED UNITS BY EECI DO NOT AND WILL NOT
CONSTITUTE A BREACH OF, OR A DEFAULT UNDER, THE CERTIFICATE OF INCORPORATION OR
BYLAWS OF EECI, OR ANY CONTRACT, INDENTURE, MORTGAGE, DEED OF TRUST, LOAN OR
CREDIT AGREEMENT, NOTE, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH EECI IS
A PARTY OR BY WHICH IT MAY BE BOUND OR TO WHICH ITS PROPERTIES IS SUBJECT, NOR
WILL ANY SUCH ACTION RESULT IN ANY VIOLATION OF ANY EXISTING LAW (ASSUMING
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE SECURITIES AND BLUE SKY LAWS
OF ANY OTHER JURISDICTION) TO WHICH EECI OR ITS PROPERTY IS SUBJECT, EXCLUDING
IN EACH CASE ANY BREACHES, DEFAULTS OR VIOLATIONS WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT HAVE AN EECI MATERIAL ADVERSE EFFECT.


 


SECTION 4.03          CERTAIN FEES.  NO FEES OR COMMISSIONS FOR WHICH ENBRIDGE
PARTNERS COULD BE LIABLE ARE OR WILL BE PAYABLE BY EECI TO BROKERS, FINDERS, OR
INVESTMENT BANKERS WITH RESPECT TO THE PURCHASE OF ANY OF THE PURCHASED UNITS OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EECI
AGREES THAT IT WILL INDEMNIFY AND HOLD HARMLESS ENBRIDGE PARTNERS FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, OR LIABILITIES FOR BROKER’S, FINDER’S
PLACEMENT OR OTHER SIMILAR FEES OR COMMISSIONS ARISING THROUGH EECI OR ALLEGED
TO HAVE ARISEN THROUGH EECI IN CONNECTION WITH THE PURCHASE OF THE PURCHASED
UNITS OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 4.04          UNREGISTERED SECURITIES.


 


(A)           INVESTMENT.  THE PURCHASED UNITS ARE BEING ACQUIRED FOR EECI’S OWN
ACCOUNT AND WITH NO INTENTION OF DISTRIBUTING THE PURCHASED UNITS OR ANY PART
THEREOF, AND EECI HAS NO PRESENT INTENTION OF SELLING OR GRANTING ANY
PARTICIPATION IN OR OTHERWISE DISTRIBUTING THE SAME IN ANY TRANSACTION IN
VIOLATION OF THE SECURITIES ACT OR THE SECURITIES OR BLUE SKY LAWS OF ANY OTHER
JURISDICTION.  IF EECI SHOULD IN THE FUTURE DECIDE TO DISPOSE OF ANY OF THE
PURCHASED UNITS, EECI UNDERSTANDS AND HEREBY AGREES THAT IT MAY DO SO ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE SECURITIES AND BLUE SKY LAWS
OF ANY OTHER JURISDICTION, AS THEN IN EFFECT, WHICH MAY

 

11

--------------------------------------------------------------------------------


 


INCLUDE A SALE CONTEMPLATED BY ANY REGISTRATION STATEMENT PURSUANT TO WHICH THE
PURCHASED UNITS ARE BEING OFFERED.


 


(B)           NATURE OF EECI.  EECI REPRESENTS AND WARRANTS TO ENBRIDGE PARTNERS
THAT (I) IT IS AN “ACCREDITED INVESTOR” WITHIN (A) THE MEANING OF RULE 501 OF
REGULATION D PROMULGATED BY THE COMMISSION PURSUANT TO THE SECURITIES ACT AND
(B) THE MEANING OF NATIONAL INSTRUMENT 45-106 — PROSPECTUS AND REGISTRATION
EXEMPTIONS AND (II) BY REASON OF ITS BUSINESS AND FINANCIAL EXPERIENCE IT HAS
SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN MAKING SIMILAR INVESTMENTS AND
IN BUSINESS AND FINANCIAL MATTERS GENERALLY SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE PURCHASED UNITS, IS
ABLE TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT AND, AT THE PRESENT TIME,
WOULD BE ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


 


(C)           RECEIPT OF INFORMATION; AUTHORIZATION.  EECI ACKNOWLEDGES THAT IT
HAS (I) HAD ACCESS TO THE ENBRIDGE PARTNERS SEC DOCUMENTS AND THE CONFIDENTIAL
INFORMATION MEMORANDUM AND (II) BEEN PROVIDED A REASONABLE OPPORTUNITY TO ASK
QUESTIONS OF AND RECEIVE ANSWERS FROM REPRESENTATIVES OF ENBRIDGE PARTNERS
REGARDING SUCH MATTERS SUFFICIENT TO ENABLE EECI TO EVALUATE THE RISKS AND
MERITS OF PURCHASING THE PURCHASED UNITS AND CONSUMMATING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(D)           LEGEND.  IT IS UNDERSTOOD THAT ANY CERTIFICATES EVIDENCING THE
PURCHASED UNITS WILL BEAR THE FOLLOWING LEGEND:


 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT UNDER SUCH ACT WITH RESPECT TO THE SECURITIES
OR AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.  THESE
SECURITIES ARE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE
FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ENBRIDGE ENERGY
PARTNERS, L.P., AS AMENDED, COPIES OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP
AT ITS PRINCIPAL EXECUTIVE OFFICE.”

 


ARTICLE V.


MISCELLANEOUS


 


SECTION 5.01          USE OF PROCEEDS.  ENBRIDGE PARTNERS SHALL USE THE NET
PROCEEDS IT RECEIVES FROM THE SALE OF CLASS A COMMON UNITS (TOGETHER WITH THE
GENERAL PARTNER’S RELATED 2% CAPITAL CONTRIBUTION) TO REPAY A PORTION OF ITS
OUTSTANDING COMMERCIAL PAPER AND CREDIT FACILITY BORROWINGS AND TO FINANCE A
PORTION OF ITS CAPITAL EXPANSION PROGRAM RELATING TO THE EXPANSION OF ITS CORE
LIQUIDS AND NATURAL GAS SYSTEMS.  A PORTION OF SUCH NET PROCEEDS MAY BE INVESTED
IN SHORT TERM INVESTMENT GRADE SECURITIES PENDING THE USE OF SUCH NET PROCEEDS
FOR ENBRIDGE PARTNERS’ CAPITAL EXPANSION PROGRAM.

 

12

--------------------------------------------------------------------------------


 


SECTION 5.02          INTERPRETATION; SEVERABILITY.  ARTICLE, SECTION, SCHEDULE,
AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED. ALL
REFERENCES TO INSTRUMENTS, DOCUMENTS, CONTRACTS, AND AGREEMENTS ARE REFERENCES
TO SUCH INSTRUMENTS, DOCUMENTS, CONTRACTS, AND AGREEMENTS AS THE SAME MAY BE
AMENDED, SUPPLEMENTED, AND OTHERWISE MODIFIED FROM TIME TO TIME, UNLESS
OTHERWISE SPECIFIED. THE WORD “INCLUDING” SHALL MEAN “INCLUDING BUT NOT LIMITED
TO.” WHENEVER ANY PARTY HAS AN OBLIGATION UNDER THIS AGREEMENT, THE EXPENSE OF
COMPLYING WITH THAT OBLIGATION SHALL BE AN EXPENSE OF SUCH PARTY UNLESS
OTHERWISE SPECIFIED.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE ILLEGAL,
INVALID, NOT BINDING, OR UNENFORCEABLE, SUCH PROVISION SHALL BE FULLY SEVERABLE
AND THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID,
NOT BINDING, OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS
AGREEMENT, AND THE REMAINING PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 5.03          SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 3.01, 3.02, 3.08, 4.01,
4.03 AND 4.04 HEREUNDER SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT INDEFINITELY.  THE REMAINDER OF THE REPRESENTATIONS OR WARRANTIES SET
FORTH IN THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT FOR A PERIOD OF ONE YEAR FOLLOWING THE CLOSING DATE.  THE COVENANTS
MADE IN THIS AGREEMENT SHALL SURVIVE THE CLOSING AND REMAIN OPERATIVE AND IN
FULL FORCE AND EFFECT REGARDLESS OF ACCEPTANCE OF ANY OF THE PURCHASED UNITS BY
EECI AND PAYMENT THEREFOR AND REPAYMENT, CONVERSION, EXERCISE OR REPURCHASE
THEREOF.


 


SECTION 5.04          WAIVERS; REMEDIES; AMENDMENTS.


 


(A)           NO WAIVER; REMEDIES CUMULATIVE.  NO FAILURE OR DELAY ON THE PART
OF ANY PARTY IN EXERCISING ANY RIGHT, POWER, OR REMEDY HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT,
POWER, OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER, OR REMEDY. THE REMEDIES PROVIDED FOR HEREIN ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY REMEDIES THAT MAY BE AVAILABLE TO A
PARTY AT LAW OR IN EQUITY OR OTHERWISE.


 


(B)           AMENDMENTS AND MODIFICATIONS.  NO AMENDMENT, WAIVER, CONSENT,
MODIFICATION OR TERMINATION OF ANY PROVISION OF THIS AGREEMENT SHALL BE
EFFECTIVE UNLESS SIGNED BY EACH OF THE PARTIES HERETO AFFECTED BY SUCH
AMENDMENT, WAIVER, CONSENT, MODIFICATION OR TERMINATION.  ANY AMENDMENT,
SUPPLEMENT OR MODIFICATION OF OR TO ANY PROVISION OF THIS AGREEMENT, ANY WAIVER
OF ANY PROVISION OF THIS AGREEMENT, AND ANY CONSENT TO ANY DEPARTURE BY ANY
PARTY HERETO FROM THE TERMS OF ANY PROVISION OF THIS AGREEMENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
MADE OR GIVEN.  EXCEPT WHERE NOTICE IS SPECIFICALLY REQUIRED BY THIS AGREEMENT,
NO NOTICE TO OR DEMAND ON ANY PARTY HERETO IN ANY CASE SHALL ENTITLE ANY PARTY
HERETO TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


 


SECTION 5.05          BINDING EFFECT; ASSIGNMENT.


 


(A)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON ENBRIDGE
PARTNERS, EECI, AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, THIS AGREEMENT SHALL NOT BE CONSTRUED SO
AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE PARTIES TO THIS
AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

 

13

--------------------------------------------------------------------------------


 


(B)           ASSIGNMENT OF RIGHTS.  ALL OR ANY PORTION OF THE RIGHTS AND
OBLIGATIONS OF EECI UNDER THIS AGREEMENT MAY BE TRANSFERRED TO ANY AFFILIATE OF
EECI BUT MAY NOT OTHERWISE BE TRANSFERRED BY EECI WITHOUT THE PRIOR WRITTEN
CONSENT OF ENBRIDGE PARTNERS, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD.


 


SECTION 5.06          COMMUNICATIONS.  ALL NOTICES AND DEMANDS PROVIDED FOR
HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TELECOPY, AIR COURIER GUARANTEEING OVERNIGHT
DELIVERY OR PERSONAL DELIVERY TO THE FOLLOWING ADDRESSES:


 


(A)           IF TO EECI:


 

Enbridge Energy Company, Inc.
1100 Louisiana, Suite 3300
Houston, Texas  77002
Attention:  E. Chris Kaitson
Facsimile:  (713) 821-2229

 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.
1001 Fannin Street
2500 First City Tower
Houston, Texas  77002
Attention:  William N. Finnegan IV
Facsimile:  (713) 615-5058

 


(B)           IF TO ENBRIDGE PARTNERS:


 

Enbridge Partners, L.P.
1100 Louisiana, Suite 3300
Houston, Texas  77002
Attention:  E. Chris Kaitson
Facsimile:  (713) 821-2229

 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.
1001 Fannin Street
2500 First City Tower
Houston, Texas  77002
Attention:  William N. Finnegan IV
Facsimile:  (713) 615-5058

 

or to such other address as Enbridge Partners or EECI may designate in writing.
All notices and communications shall be deemed to have been duly given at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

 

14

--------------------------------------------------------------------------------


 


SECTION 5.07          ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER AGREEMENTS
AND DOCUMENTS REFERRED TO HEREIN ARE INTENDED BY THE PARTIES AS A FINAL
EXPRESSION OF THEIR AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF
THE SUBJECT MATTER CONTAINED HEREIN AND THEREIN. THERE ARE NO RESTRICTIONS,
PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO
HEREIN OR THEREIN WITH RESPECT TO THE RIGHTS GRANTED BY ENBRIDGE PARTNERS OR ANY
OF ITS AFFILIATES OR EECI OR ANY OF ITS AFFILIATES SET FORTH HEREIN OR THEREIN. 
THIS AGREEMENT AND THE OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO SUCH SUBJECT MATTER.


 


SECTION 5.08          GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS.


 


SECTION 5.09          EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL
BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL
CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


 


SECTION 5.10          TERMINATION  IN THE EVENT THAT ANY OF THE CONDITIONS TO A
PARTY’S OBLIGATION TO CLOSE SPECIFIED IN SECTION 2.03 IS NOT SATISFIED AT OR
PRIOR TO THE CLOSING DATE, SUCH PARTY MAY TERMINATE THIS AGREEMENT.  IN THE
EVENT OF ANY SUCH TERMINATION OF THIS AGREEMENT, THIS AGREEMENT SHALL FORTHWITH
BECOME NULL AND VOID.  IN THE EVENT OF SUCH TERMINATION, THERE SHALL BE NO
LIABILITY ON THE PART OF ANY PARTY HERETO; PROVIDED THAT NOTHING HEREIN SHALL
RELIEVE ANY PARTY FROM ANY LIABILITY OR OBLIGATION WITH RESPECT TO ANY WILLFUL
BREACH OF THIS AGREEMENT.


 

[SIGNATURE PAGE FOLLOWS]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth.

 

 

ENBRIDGE ENERGY PARTNERS, L.P.

 

 

 

By:

Enbridge Energy Management, L.L.C.,

 

 

as delegate of Enbridge Energy Company, Inc.,

 

 

as General Partner

 

 

 

 

 

 

 

By:

/s/ Mark A. Maki

 

 

Name: Mark A. Maki

 

 

Title: Vice President—Finance

 

 

 

 

 

 

 

ENBRIDGE ENERGY COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Al Monaco

 

 

Name: Al Monaco

 

 

Title: Executive Vice President—Major Projects

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.05

 

Enbridge Energy Partners, L.P.
Bank of America
100 West 33rd Street
New York, New York  10001
ACCT 5800233826
ABA 026009593
BOFAUS3N

 

Schedule 2.05

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

 

OPERATING SUBSIDIARIES

 

Wholly Owned Subsidiaries

 

Entity

 

Jurisdiction of
Organization

 

Percentage
Owned

Dufour Petroleum, L.P.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Energy, Limited Partnership

 

Delaware

 

100%

 

 

 

 

 

Enbridge G&P (North Texas) L.P.

 

Texas

 

100%

 

 

 

 

 

Enbridge Gathering (North Texas) L.P.

 

Texas

 

100%

 

 

 

 

 

Enbridge Gathering (Texarkana) L.P.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Holdings (Texas Systems) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Marketing (East Texas) L.P.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Marketing (North Texas) L.P.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Marketing (U.S.) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Marketing (U.S.) L.P.

 

Texas

 

100%

 

 

 

 

 

Enbridge Midcoast Energy, L.P.

 

Texas

 

100%

 

 

 

 

 

Enbridge Midcoast Holdings, L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Midcoast Limited Holdings, L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Offshore Pipelines (Seacrest) L.P.

 

Texas

 

100%

 

 

 

 

 

Enbridge Offshore Pipelines (UTOS) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Partners Risk Management, L.P.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (Alabama Gathering) L.L.C.

 

Alabama

 

100%

 

 

 

 

 

Enbridge Pipelines (Alabama Intrastate) L.L.C.

 

Alabama

 

100%

 

 

 

 

 

Enbridge Pipelines (AlaTenn) L.L.C.

 

Alabama

 

100%

 

 

 

 

 

Enbridge Pipelines (Bamagas Intrastate) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (East Texas) L.P.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (Lakehead) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (Louisiana Intrastate) L.L.C.

 

Delaware

 

100%

 

Schedule 3.01

 

--------------------------------------------------------------------------------


 

Entity

 

Jurisdiction of
Organization

 

Percentage
Owned

Enbridge Pipelines (Louisiana Liquids) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (Midla) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (NE Texas) L.P.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (NE Texas Liquids) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (North Dakota) LLC

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (North Texas) L.P.

 

Texas

 

100%

 

 

 

 

 

Enbridge Pipelines (Ozark) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (SIGCO Intrastate) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (Tennessee River) L.L.C.

 

Alabama

 

100%

 

 

 

 

 

Enbridge Pipelines (Texas Gathering) L.P.

 

Delaware

 

100%

 

 

 

 

 

Enbridge Pipelines (Texas Intrastate) L.P.

 

Texas

 

100%

 

 

 

 

 

Enbridge Processing (Mississippi) L.L.C.

 

Delaware

 

100%

 

 

 

 

 

H&W Pipeline, L.L.C.

 

Alabama

 

100%

 

 

 

 

 

Mid Louisiana Gas Transmission, L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Midcoast Holdings No. One, L.L.C.

 

Delaware

 

100%

 

 

 

 

 

Nugget Drilling Corporation

 

Minnesota

 

100%

 

 

 

 

 

Tri-State Holdings, LLC

 

Michigan

 

100%

 

 

 

 

 

Enbridge Pipelines (Wisconsin) Inc.

 

Wisconsin

 

100%

 

 

 

 

 

Enbridge Liquids Marketing (North Texas) L.P.

 

Delaware

 

100%

 

Schedule 3.01 - 2

 

--------------------------------------------------------------------------------